DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 8, 9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,519,994 to Hill
In Reference to Claim 1, 11 and 13
Hill discloses, see Fig.5 discloses:

    PNG
    media_image1.png
    449
    288
    media_image1.png
    Greyscale

	In combination with an internal combustion engine 10 having first 24 and second  22 manifold exhaust pipes  with a differential length therebetween, the first manifold pipe (24) being substantially longer than the second manifold pipe 36 each having respective first and second manifold output ports, and a downstream, terminal end muffler system with first and second muffler input ports, a sinuous balanced mid-pipe (118) exhaust system disposed intermediate the first and second manifold output ports and the first and second muffler input ports comprising: 

	a second mid-pipe (18, 22) as a sinuous mid-pipe (118) having a corresponding second upstream port adapted to be fluidly connected to the second manifold output port and having a corresponding second downstream port adapted to be fluidly connected to the second muffler input port, the sinuous mid-pipe having two or more substantially sinusoidal curved segments (124, 136) such that a sinuous fluid path through the sinuous mid-pipe substantially equals the predetermined fluid path length and the differential length.  
In Reference to Claim 2
Hill discloses, see Fig.5 discloses:
	Each sinusoidal curved segment forms a 360 degree sine curve in the sinuous mid-pipe.  
In Reference to Claim 5
Hill discloses, see Fig.5 discloses:
	An exhaust gas crossover (138) at downstream regions of the straight mid-pipe and the sinuous mid-pipe fluidly mixing exhaust gas adjacently upstream the first and second muffler input ports.
In Reference to Claim 6
Hill discloses, see Fig.5 discloses:

In Reference to Claim 8
Hill, see Fig.5, discloses:
	A sinuous balanced mid-pipe exhaust system disposed intermediate a manifold and a downstream muffler 16, the manifold having first and second manifold output ports and a differential manifold pipe length between bilateral manifold pipes, and the muffler having first and second muffler input ports, comprising: 
	a substantially straight mid-pipe (24) adapted to be mounted at a corresponding upstream end to the first manifold output port and at a corresponding downstream end to the first muffler input port, the straight mid-pipe having a predetermined exhaust gas flow path length from the manifold to the muffler; and 
	a sinuous mid-pipe (118) adapted to be mounted at a respective upstream end to the second manifold output port and at a respective downstream end to the second muffler input port, the sinuous mid-pipe having at least two sinusoidal curved segments (124, 136) such that a sinuous gas flow path therethrough substantially equals the predetermined flow path length and the differential pipe length.  
In Reference to Claim 9
Hill, see Fig.5, discloses:
	A crossover gas mixer 138 fluidly connected to the sinuous mid-pipe and the straight mid-pipe at adjacently upstream the muffler input ports, the crossover gas mixer having a gas flow passage substantially equivalent to gas flow passages in the sinuous and straight mid-pipes. 


In Reference to Claim 12
Hill, see Fig.5 discloses:
	The substantially straight exhaust gas flow path has a shallow curvaceous segment (90 deg. Elbow between 24 and 36)  therein and the sinuous gas flow path has a further shallow curvaceous segment (140) therein.  

Allowable Subject Matter
Claims 3, 4, 7,objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims,primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “the first and second manifold output ports are adjacent each other at a front end of a predefined undercarriage passageway and wherein the first and second muffler input ports are adjacent each other at a rear end of the undercarriage passageway and the straight mid-pipe and the sinuous mid-pipe are form-fitted and adapted to be disposed in the undercarriage passageway.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 3; 
The prior art of record does not teach “wherein the straight mid-pipe has a curvaceous segment and the sinuous gas flow path defined by the sinuous mid- pipe 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746